         Case MDL No. 3004 Document 45-1 Filed 04/22/21 Page 1 of 1




             BEFORE THE UNITED STATES JUDICIAL PANEL
                  ON MULTIDISTRICT LITIGATION

IN RE: PARAQUAT PRODUCTS                 )                MDL No. 3004
LIABILITY LITIGATION                     )



                        SCHEDULE OF ACTIONS


        Plaintiff   Defendants       District    Civil Action     Judge

 1.   Ellis Pratt   Syngenta     S.D. Ill.      Case No.      Chief Judge
                    Crop                        3:21-cv-00406 Nancy J.
                    Protection,                 (S.D. Il.)    Rosenstengel
                    LLC;
                    Syngenta AG;
                    Chevron
                    U.S.A., Inc.
